Citation Nr: 0636567	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  04-07 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant's character of discharge for his period 
of service ending in March 1973 is a complete bar to 
eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel






INTRODUCTION

The appellant had active service from September 1969 to March 
1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas, which determined that the appellant 
was barred from eligibility to VA compensation benefits.


FINDINGS OF FACT

1.  With his enlistment into service, the appellant's initial 
obligated period of service was from September 1969 to 
September 1971.  He reenlisted in May 1970 for six years, 
until May 1976.  He reenlisted in February 1971 for another 
six years, until February 1977.  

2.  The appellant was given conditional discharges with 
respect to his active service in the United States Army from 
September 1969 to February 1971.

3.  The appellant had other than honorable service from 
February 1971 to March 1973 and received his final discharge 
in March 1973 due to willful and persistent misconduct.


CONCLUSION OF LAW

The appellant's March 1973 other than honorable service 
discharge is a total bar to VA compensation benefits that may 
be paid based upon service from September 1969 to March 1973.  
38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.1, 3.12, 
3.13 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)] are not 
applicable to this claim on appeal because the appeal turns 
on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The United States Court of Appeals for 
Veterans Claims (Court) found in Manning that the VCAA can 
have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  Also see Smith v. Gober, 14  Vet. App. 227 (2000); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

The appellant seeks entitlement to service connection for 
various disabilities that he claims began as a consequence of 
his service in the Republic of Vietnam.  His claims were 
initially denied in July 1985 when the RO rendered an 
administrative decision finding that the appellant had not 
satisfactorily completed his first period of service and was 
only conditionally discharged when he re-enlisted in February 
1971 and ultimately discharged under conditions other than 
honorable in March 1973.  The RO further found that the 
appellant's entire period of service was one of willful and 
persistent misconduct.  The appellant was given notice of the 
1985 decision and of his appellate rights, but did not appeal 
the denial of benefits.  As such, the decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The appellant contends that his first two periods of service 
were honorable and that his final discharge for his third 
period of service, which he does not dispute was under other 
than honorable conditions due willful and persistent 
misconduct, should not taint his periods of good service.  He 
argues that he was not absent without leave (AWOL) for a 
period of 180 consecutive days and, as such, should not be 
barred from benefit eligibility under 38 C.F.R. § 3.12(c)(6).  
The appellant is unaware of being issued a "conditional 
discharge" in February 1971 or at any other time.

The record includes a form from the National Archives and 
Records Administration showing that the appellant was 
honorably discharged from service for the period of September 
11, 1969, to May 11, 1970; a DD Form 214 showing that he was 
honorably discharged from service for the period of May 12, 
1970, to February 1, 1971; and, a DD Form 214 showing that he 
was discharged under conditions other than honorable from his 
final period of service from February 2, 1971, to March 26, 
1973.  

The record also includes a Memorandum of Consideration from 
the Board of Correction of Military Records, Department of 
the Army, dated in March 1992.  This Memorandum reflects that 
the appellant had two periods of honorable service, with an 
honorable discharge on February 1, 1971.  The discussion of 
offenses which led to his final discharge, including being 
drunk and disorderly in quarters, assaulting and threatening 
a sergeant, being disrespectful in language to a staff 
sergeant, having excess leave and being AWOL, were discussed 
in the context of his service from February 2, 1971, to March 
26, 1973.  The Army decided in 1992 that the appellant's 
application was not timely filed and a final decision on the 
merits of a request to upgrade his final discharge was not 
reached.

In 2002, the National Personnel Records Center (NPRC) 
responded to a request for information regarding the 
appellant's periods of service.  This response shows that the 
appellant enlisted in 1969 with an initial obligated period 
of service from September 1969 to September 1971; he 
reenlisted in May 1970 for six years, until May 1976; and, he 
reenlisted in February 1971 for another six years, until 
February 1977.  The NPRC also set out the periods of time 
lost while AWOL during the last period of service.

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 38 
C.F.R. § 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  See 38 C.F.R. § 3.12(a).  

A discharge or release from service under specified 
conditions, including being AWOL for a continuous period of 
at least 180 days, is a bar to the payment of benefits unless 
it is found that the person was insane at the time of 
committing the offense causing such discharge or release.  
See 38 C.F.R. § 3.12(b). 

A discharge for willful and persistent misconduct is 
considered to have been issued under dishonorable conditions.  
This includes a discharge under other than honorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  See 38 C.F.R. § 3.12(d)(4).

A discharge to reenlist is a conditional discharge if (1) it 
was issued during World War I or II, the Korean Conflict, or 
the Vietnam Era, prior to the date the person was eligible 
for discharge under the point or length of service system, or 
under any other criteria in effect, or (2) it was issued 
during peacetime service prior to the date the person was 
eligible for an unconditional discharge.  See 38 C.F.R. § 
3.13(a); see also 38 U.S.C.A. § 101(18).  Except as provided 
in 38 C.F.R. § 3.13(c), the entire period of service 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of service.  See 38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

Given the undisputed evidence that the appellant reenlisted 
twice prior to his first two periods of his enlistment being 
completed, the Board finds that the discharges from each 
period of service between September 1969 and February 1971 
constituted "conditional" discharges.  In each case, the 
appellant reenlisted for an extended period of time prior to 
the previous period being completed.  Thus, the periods of 
service from 1969 to 1973 are viewed, for VA purposes, as 
one, single period.

The record shows that the appellant was discharged under 
conditions other than honorable based on a finding of willful 
and persistent misconduct.  Therefore, his discharge is 
deemed to be under dishonorable conditions under 38 C.F.R. 
§ 3.12(d)(4).  His argument with respect to the time of his 
AWOL status is not relevant here because the bar to his 
eligibility for VA benefits is not based on 38 C.F.R. 
§ 3.12(b)(6), but on the finding that his persistent 
misconduct, of which being AWOL was only a part, was the 
cause of his dishonorable discharge.  Thus, Board finds that 
the appellant's dishonorable discharge is a bar for benefits 
based on his periods of service between September 1969 and 
March 1973.  Consequently, the appellant has no legal 
entitlement to VA benefits based on disease or injury 
incurred between those dates, and his claim must be denied as 
a matter of law. 


ORDER

The character of the appellant's service from September 1969 
to March 1973 is a bar to entitlement to VA benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


